Title: [May 1788]
From: Washington, George
To: 




Thursday 1st. of May. Thermometer at 56 in the morning—76 at Noon And 76 at Night. Clear & warm, with the Wind Southerly.
Visited all the Plantations—the Fishing Landing, Brick yard & Mill.
At the Ferry, the Plows were removed from No. 7 to No. 2, & were plowing for Corn (laying off & listing). The Women were planting of it, but thinking the grd. too wet I made them desist, & return to making holes for this grain till it should get a little dryer.
At French’s, two plows were laying off rows for Corn in No. 3. The rest seven in Number were breaking up No. 5 for Buck Wheat.
At Dogue run, one plow continued laying off, the Women having made holes for Corn as far as the ground was listed went to making pumkin hills in the Angles of the fence ard. field No. 5.
At Muddy hole, putting in Buck Wheat with one harrow. The Womn. were at Work in the New ground.
In the Neck, the work the same in all respects as yesterday.
 


Friday 2nd. Thermometer at 69 in the Morning—80 at Noon And 70 at Night. Lowering Morning with a Shower but not heavy or much of it betwn. 3 & 4 Oclock.
Rid to all the Plantations except that in the Neck and finding the appearances of rain great—ordered the holes which had been made for Corn at the Ferry, Dogue run & the River Plantations to be immediately planted, & for this purpose, that the Muddy hole hands should assist at Dogue Run—and the hands at Frenchs to go to the Ferry. Accordingly
At Dogue run, the hands at work there would have planted all the holes by 12 Oclock. At Dogue run. The grd. in the Meadow West side of it was sown with flax seed 2 bushels and 6 qrts. of red Clover seed & 6 qrts. of Timothy seed. The Farmer also began to sow the Engh. Barley on that part of No. 1 at this place which lays East of the Swamp. The grd. in which the above flax was sown was previously harrowed, and twice harrowed afterwards—once for the grain, and again for the Seeds.
At the Ferry theres would be done about dinner time when others would be made & planted by the two gangs of hands above mentiond. The plows laying off and listing.

At Frenchs, two plows listing as yesterday, and about Noon the others would have finished that part of No. 5 which lyes East of the which runs through the field & the two belonging to the Plantation and one from Muddy hole would begin to list in No. 3. Those belonging to Dogue run wd. return home.
At Muddy hole 1 harrow crossing the Buck Wheat which had been sown.
The Vessel from York River arrivd this day with Corn had from Doctr. Stuart from the Plantns. of the decd. Mr. Custis—290 Barls.
In the afternoon Mr. Fendal and Mr. Willm. Craik came and stayed all Night.


   
   The vessel from York River belonged to Edward Pye Chamberlayne (1758–1806) of King William County. GW paid Chamberlayne’s skipper Gibb Jackson £20 for bringing this load of corn and £20 for another shipment which arrived on 30 May (LEDGER BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., 265, 269; Chamberlayne to George Augustine Washington, 22 April 1788, ICHi). In all GW obtained 600 barrels of corn from John Parke Custis’s estate at a cost of £450, a sum that was more than covered by the £525 “Rent or Annuity” that he received from the estate this year (LEDGER BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., 272).



 


Saturday 3d. Thermometer at 64 in the Morning—74 at Noon and 68 at Night. Wind at So. Wt. About 3 oclock there was a pretty smart shower of Rain.
Mr. Fendall and Mr. Craik went away directly after breakfast & I visited all the Plantations.
In the Neck, all hands except the Plowers & Carters were planting Corn—one plow laying off in the Barn Inclosure for Sundries—one harrow for Buck Wheat—3 plows listing for Car[ro]ts and Cabbages—2 Teams in the Waggon Carting rails to the fence betwn. fields No. 8 & 9.
At Muddy hole, two of the Plows still at Frenchs, harrow putting in (or crossing Buck Wheat). Women making Pumpkin hills in the borders of No. 3.
At Dogue run, one harrow was covering the Barley which was sown agreeable to the order of yesterday viz.—8 bushls. of that sent by Mr. Young—about a peck from Genl. Spotswood and about a pottle of the Naked Barley (Colo. Lees sort). The first was on the South Side adjoining the Road—the other two in the next land, North of it, the Naked Barley in the East part of it—up to two Stakes. On this Barley were sown 32 lbs. of Hop clover seed (from Engd.).
At Frenchs, Two plows were laying off & 2 listing—the Cart employed

in getting up the Scantling &ca. to the Barn. Overseer Women & boys assisting in Planting Corn at the Ferry.
At the Ferry, the Plows were laying off & listing for Corn and the other hands planting of it.
Few or no fish being caught to day I ordered them to discontinue drawing the Sein after Monday unless they were more successful on that day.


   
   naked barley: a variety in which the grain is loose in the chaff. Henry Lee sent GW a few bushels of “Naked Italian Barley” in 1785 and described it as a short, stout plant with a drooping head which should be harvested by pulling rather than by cutting (16 April 1785, DLC:GW).



 


Sunday 4th. Thermometer at 60 in the Morning—72 at Noon And 70 at Night. A good deal of rain fell last night with thunder & lightning. Wind high all day from the So. West. Weather clear.
 


Monday 5th. Thermometer at 62 in the Morning—75 at Noon And 73 at Night. Wind at So. Wt. in the Morning but at No. Wt. afterwards & fresh, but not cold. Flying clouds, but upon the whole clear.
Visited all the Plantations.
In the Neck—except the plow that was laying off, the rest were cross plowing the rough parts of No. 9 for Buck Wheat 5 in number—2 teams in the Waggon, drawing Rails to inclose it. A harrow also preparing for Buck Wheat in this field.
At Muddy hole, 1 harrow preparing for & putting in Buck Wheat—Overseer planting of Pumpkin Seed and the rest of the hands (except the two plow people at Frenchs) working in the New ground.
At Dogue Run—The harrow finished crossing the Seeds that were sown in No. 1 on Saturday. 1 plow laying off in No. 5 for Corn and 3 listing after it. Finished planting Pumpkins around the above field in the laps of the fence &ca. and then went to making holes for Planting Corn.
At Frenchs—Two plows laying off, & two listing. The Overseer and the rest of the hands (except the Carter) planting Water Mellen Seeds. Cart drawing Logs & other trash from the Meadw. to the gullies in No. 5.
At the Ferry—The Plows were at Work as yesterday. The other hands were planting Corn.
No fish being caught to day I ordered the Hogsheads, and everything else to be secured, and the People to repair to their respective places, and businesses.



   
   water mellen seeds: Citrullus vulgaris, watermelon. The quantity being sown here indicates the use of the melon as a field crop. GW’s instructions of Dec. 1799 for the operation of Union Farm specify that field no. 3 in the clover lot was to be planted to pumpkins, cymlings (summer squash), turnips, and melons, all apparently intended for livestock feed.



   
   Fish sales brought GW £60 18s. 4d. in cash this spring. In addition, he delivered 68,000 herrings worth £17 to the firm of Peterson & Taylor in partial payment for their lumber (LEDGER BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., 265, 266, 269).



 


Tuesday 6th. Thermometer at 65 in the Morning—75 at Noon And 75 at Night. Weather clear and wind at So. Wt. all day. At home all day.
 


Wednesday 7th. Thermometer at 56 in the Morning—69 at Noon and 69 at Night. Clear and very pleasant all day. The Wind in the Morning was at No. Et. and in the afternoon at So. Et.
Visited all the Plantations—Mill, & Brick Yard.
In the Neck, five plows and 2 Harrows were preparing for, and putting in Buck Wheat—one laying off as before, for Pease &ca. in the Barn Inclosure. Yesterday sowed 13 rows (betwn. the Corn in No. 6) with Carrots. These rows were first listed as for Corn (the middle furrow being deepned) then a light triangular harrow was run twice, & oftener where the ground was cloddy or rough, to level & make it fine. The Seed, (a pint being mixed in half a bushel of Ashes) was next sown, so thick as that one could be seen within an inch and half of another, and covered with a bush harrow. The rest of the People were planting Corn. Finished the brick work of the Dairy here yesterday.
At Muddy hole—One harrow preparing for, & putting in Buck Wheat. One Woman planting Mellons by the Overseers House. And the rest of the People at work in the New ground at the Mansion house—preparing for Corn.
At Dogue run. One harrow putting in the Indian Pease & Clover in that part of No. 1 East of the swamp, & adjoining the Barley. Of the Pease 4 bushels were sown, & the Farmer thinks two thin, especially the North part; for he thinks there are 5 Acres in pease. Of the clover 55 lbs. were sown. Four plows were listing for, and the other people planting of, Corn.
At Frenchs. Two ploughs were laying off, and three were listing. The Drag harrow, was harrowing the grd. in the lower Meadow to prepare it for Oats & grass Seeds. The other People were plantg. Corn.
At the Ferry, the plows were listing, & the other people planting of Corn.

At the Mill, the hands had so nearly compleated the repairs of the race that I ordered the Carpenters to quit it, to Night, and the Mill people to finish it.
 


Thursday 8th. Thermometer at 60 in the Morning—75 at Noon And 72 at Night. Clear in the Morning, with the Wind at So. Wt. Cloudy afternoon and rain about 8 Oclock.
Visited the Plantations at the Ferry, Frenchs, Dogue run, and Muddy hole—also the Brick yard and Mill race.
At the Ferry, the Ploughs wd. have finished to day—laying off and listing for Corn in field No. 2 and the People would about finish planting Corn, when they were ordered to join the hands at French[s] for that purpose. A plow & harrow would begin to prepare some of the intermediate rows for Carrots.
At Frenchs. The plows having finished laying off were (4 of them) listing. 2 harrows were attempting to prepare the ground in the lower Meadow for Oats and grass Seeds but from wetness, cloddiness, &ca. it was badly executed. Having on Acct. of the arrival of a Barrel of Barley frm. Minorca, I directed that part of the ground in the upper Meadow wch. had been sown in Summer Wheat & Beans (neither of which had come up) to be plowed up, to receive this grain.
At Dogue run. Only finished this Morning, to harrow for the last time, the grd. in No. 1 which had recd. the 4 bushels of Pease & 55 lbs. of clover Seed. Also finished Listg. No. 5 for Corn, & began with one plow and harrow to list, Sow, and harrow in Carrots, between the Corn Rows. After the Plows had left No. 5 they went, in the evening, to plow in the Middle Meadow which had been hoed. The other hands were planting Corn.
At Muddy hole, One harrow was preparing for, and putting in Buck Wheat. All the other hands were at Work in the New grd. at Mansn. House.
Mr. & Mrs. Porter & Mr. Monshur came here to dinner & stayed all Night and in the evening Colo. Harry Lee & Doctr. Craik came in and did the same.
 


Friday 9th. Thermometer at 56 in the Morning—69 at Noon And 60 at Night. Much rain fell in the Night & this morning—cloudy most part of the day with a Shower in the afternoon. Wind variable from No. Et. to No. Wt.
I remained at home all day, Colo. Lee went away before breakfast & Doctr. Craik soon after it.

To dinner Mrs. Craik and Mr. & Mrs. Roger West came, & after it, with Mr. & Mrs. Porter and Mr. Monshur returned to their respective home’s.
Doctr. Craik, who had been to Portobacco, got back in the eveng.
 


Saturday 10th. Thermometer at 49 in the Morning—54 at Noon and 50 at Night. Fresh, & cold No. easterly Wind in the Morning with thick Drizzling weather which continued through the day with Showers.
Visited all the Plantations.
At the Ferry all the corn, except a small piece at the No. Et. Corner of the field was planted on thursday and this the excessive rains and consequent wetness of the Earth rendered impracticable—after wch. all the ground which from the same causes could be hilled was planted with Pumpkins. The Rains prevented any preparation of the grd. at this place for Carrots. The plows therefore went (yesterday) to breaking ground in field No. 7 as the only spot they could do tolerably good work in. The Women I sent to day to the New grd. at the Mansn. Ho. to assist the Muddy hole People.
At French’s, No plowing cd. be done, and but little of any thing else. About 10 Oclock I ordered 4 plows from this place to join those at the Ferry in No. 7. Some of the Women were making Pumpkin hills (tho’ the grd. was too wet for it). On Thursday afternoon about half the ground in the lower Meadow at this place was sown with Oats, but there not being time to sow grass seeds thereon the wet has prevented it since and now there can be no cross harrowing as the grain will be up before Tuesday.
At Dogue run, the Plows were all stopped and all hands were making, or finishing the Pole fence round the Barley & Pease in Field No. 1.
At Muddy hole—No harrowing, all the People that were well were in the New grd. at the Mansn. House.
In the Neck. The Plows, tho’ the ground was very wet, was crossing for Buck Wheat. The other hands after having made the fence betwn. fields 8 & 9 as rails were in place 6 or 7 to a pannel began to make Pompkin hills but the grd. being wet did not plant the Seed. No Buck Wheat sown here since Thursday on Account of the Wet.
Doctr. Craik went away after breakfast and Mr. Hartshorn came in before Dinner to get notices (to the Subscribers to the Potomack Co. that motions would be made for judgments upon their

Arrearages at the next Genl. Court) signed. He returned after dinner.


   
   The Potowmack Company, according to the acts of incorporation passed by the Virginia and Maryland assemblies in 1784, was to recover unpaid subscriptions by selling the shares of delinquent subscribers at public auction after “giving at least one month’s notice of the sale in the Virginia and Maryland Gazettes” (HENINGWilliam Waller Hening, ed. The Statutes at Large; Being a Collection of All the Laws of Virginia, from the First Session of the Legislature, in the Year 1619. 13 vols. 1819–23. Reprint. Charlottesville, Va., 1969., 11:514). However, that procedure proved inadequate for collecting the considerable balances owed the company, and in Dec. 1787 the assemblies of both states passed bills permitting a majority of the directors to recover sums from delinquent subscribers in the states’ general courts after giving ten days’ notice to those subscribers (HENINGWilliam Waller Hening, ed. The Statutes at Large; Being a Collection of All the Laws of Virginia, from the First Session of the Legislature, in the Year 1619. 13 vols. 1819–23. Reprint. Charlottesville, Va., 1969., 12:508–9). Unfortunately, the new procedure produced little immediate improvement in the company’s troubled financial situation (BACON-FOSTERCorra Bacon-Foster. Early Chapters in the Development of the Patomac Route to the West. Washington, D.C., 1912., 81–83).



 


Sunday 11th. Thermometer at  in the Morning— at Noon and  at Night. Wind Westerly, and No. Wt. and rather cool.
At home all day.
Counted the number of the following Articles which are contained in a pint—viz.—Of


The small & round pease commonly called Gentlemans Pease
}
3144


Those brot. from York Rivr. by Majr. G. Washington
}
2268


Those brot. by Do. from Mrs. Dangerfields

1375


Those given by Hezh. Fairfax

1330


Large, & early black eye Pease

1186


Bunch homony Beans

1473


Accordingly—a bushel of the above, allowing 5 to a hill, will plant the number of hills wch. follow. Viz.


1st. kind

40243


2. Ditto

29030


3. Ditto

17200


4. Ditto

17024


5. Ditto

15180


6. Ditto

18854


 


Monday 12th. Thermometer at  in the Morning— at Noon and  at Night. Wind variable, with clouds, and appearances of rain. In the Morning early it was at So. Wt.—then West—No. Wt. &ca.
Went, in Company with Colo. Humphreys to Mr. Rozers. Dined & returned in the Afternoon.
 



Tuesday 13th. Thermometer at 57 in the Morning—66 at Noon and 62 at Night. Wind at No. Wt. all day—in the forenoon fresh—in the Afternoon moderate, and towards night calm. Clouds the greater part of the day.
Visited all the Plantations and the Brick yard.
At the Ferry, 6 plows were at Work in No. 7. Viz.—3 belonging to the Plantation—2 from Frenchs and 1 from Muddy hole. Two Men were Planting the remainder of the Corn ground; and the Women were in the New grd. at the Mansn. House.
At French’s. The drag was harrowing the ground intended for flax with oxen. One Plow (from Muddy hole was replowing the ground which had received the Spring Wheat, and English Beans, that did not come up, in order to sow it with Barley from Minorca. The double harrow was putting in the remainder of the Oats in the lower meadow wch. could not (on acct. of the wet) be done on Saturday last. (The other hands were planting Corn)— bushls. Oats sown.
At Morris’s—that is Dogue run—all hands were on the New grd. at the Mansn. House; Plow people as well as others. The English Barley sown at this place in fd. No. 1 was up, but rather thin. The naked barley was also up, & pretty thick—but of that sent me by Generl. Spotswood very little appeared. The Pease were Sprouting, & some coming up wch. were sown in this field, adjoining the Barley.
At Muddy hole—one harrow was preparing for, and putting in Buck Wheat. The other hands were in the New ground at the Mansn. House.
In the Neck. Finished planting Pumpkins around the Corn fd. No. 6 and the Women began to hill in the Barn Inclosure for Pease. 5 plows turning into 3 feet ridges the ground (which had been laid of this distance) before them, to expedite the work. Two harrows preparing for, & putting in Buck Wheat. Waggon Carting rails for the fence between fields No. 8 and 9. The first planted Corn at this place was comeing up, but looked yellow. The first sowed Oats and Barley here, in No. 2, looks very well—appearing to be very little injured by the Wet—the first not at all.
 


Wednesday 14th. Thermometer at 56 in the Morning—67 at Noon and 66 at Night. Little or no Wind with a hazy appearance in the Morning. Southerly Wind afterwards and great appearances of Rain.
Visited all the Plantations.
At the Ferry, the Plows of the Plantation were still in No. 7.

Those of French’s and Muddy hole returned to the former. The two Ferry men were planting Pumpkins after finishg. Plantg. Corn—the Cart drawing Rails to the fence between fields No. 3 & 4. The other hands were at the New grd. as yesterday.
At Frenchs. Four plows were listing—One harrow levelling the plowing intended for the Minorca Barley before sowing and harrowing it in afterwards—3½ Bushls. This appears to be a large rough grain—called by some of the People about me Bear and esteemed a Winter grain. My Farmer sowed red Clover & Orchard grass Seeds on the Oats in the lower Meadow at this place but these were not harrowed—intended to be rolled. Planting Corn here.
At Dogue run. Five plows began to break up field No. 7 for B. Wheat as a preparative for Wheat. The other hands were at the New ground. Only 5 rows had yet been sown at this place with Carrots & 2 and a piece had been planted with the  Cabbage wch. appeared to be growing very well. The Self sown Buck Wheat here (wch. stands pretty thick on the grd.) is blossoming, tho’ much of it is not more than 4 Inchs. high, and scarcely any more than 8 Inches. The New River grass (which appears to be a course kind of grass) is beginning to seed—as well that which was sown broad as that that is in drills.
At Muddy hole. One harrow preparing for & putting in Buck Wht. The others (such as are well) are at Work in the New grd. as yesterday. The B. Wheat at this place & in the Neck that was up looked red and sickly as tho’ it had been hurt with frost.
In the Neck. Precisely the same work was going on to day as yesterday. In the ground which had been ridged here for Pease &ca. 5 Men (besides the Overseer, who only worked occasionally) 11 Women, and one boy made 72 rows of Hills, which rows would average about 300 hills each—in the whole betwn. 21 and 22 thousand hills in the day.
 


Thursday 15th. Thermometer at 58 in the Morning—60 at Noon and 58 at Night. Wind, tho’ not much of it at So. Et. in the Morning with a sprinkling of Rain. In the Afternoon it veered to the East, and then to No. Et. No Sun all day—mists & sometimes fine rain.
Visited all the Plantations and the Brick yard—where a small kiln of Brk. were forming to Burn.
At the Ferry—the plows having finished breaking up No. 7 for Buck Wheat had returned to the Corn field No. 2 and were listing

a few rows to Sow with Carrots, and plant with Cabbages between the Corn. The two ferry men were still planting Pumpkins. The Women were in the New grd. at the Mansn. House.
At Frenchs—The Plows were yet listing but would finish to day—After which, one would list betwn. the Corn rows for Carrots and Cabbages and the others would go into No. 5 to break the grd. up for Pease. The other hands were planting Corn. Cross harrowing the Barley that was sown yesterday, and putting the remainder of the grd. in Flax.
At Dogue run—Five Women were planting the remainder of the Corn grd. wch. on Acct. of the Wet had been left undone. 4 plows were breaking up No. 7. And one of the dble. Harrows was harrowing between the Corn rows, to prepare it the better for plowing. The other hands were in the New grd. at the Mansn. House.
At Muddy hole—One harrow was preparing for, and putting in B. Wheat. The other hands were at the N. Grd. At this place the Irish Potatoes & Jerusalem Artichokes were coming up—As was the Flax (which had been sown before the last rains tho’ not noted at the time). One bushel.
In the Neck. Forty rows of the Hills in the Barn Inclosure (South side next the fence were planted with the bunch homony beans 5 in a hill. These 40 rows would make about 12,000 hills. Directed the Cabbage plants to be set out betwn. the Corn rows—in No. equal to those of the Carrots. Hilling—plowing—Harrowing for (with two Harrows) & putting in B. Wheat as usual.
At the Mansion House—in the Vineyard Inclosure, I planted 3 rows of the Seeds of the Scarcity root; the rows one yard a part, & the seeds 18 Inches asunder. In the first two rows, a single seed (being picked ones) only was planted; in the third row, two seeds (being more indifferent) were planted; next to these, below, the plants of this root in 11 Rows were transplanted, according to directions; and next to them, in an equal No. of rows that is 14 (the same distance a part) was sown the Red Hoorn Carrots—(had from Mr. Prager). Both these squares had Stable dung (from the long shed) at the rate of 11½ bushels to every square rod, or 16½ feet, put on them. The like will be done on the same qty. of grd. adjoining for Irish Potatoes, that a comparative view may be taken of the yield & value of these vegitables. The hills for Corn in the New Grd. (the part cleared this year would be compleated to day. Hills begun in the old ground tomorrow and planting be begun thro the whole.
 



Friday 16th. Thermometer at 60 in the Morning—65 at Noon and 67 at Night. A thick Mist, with the Wind, tho’ very little of it, at No. East; where it continued till Noon when it shifted to So. Wt. Misting more or less all day—no Sunshine.
Visited the Ferry, Frenchs, and Dogue run Plantations.
At the Ferry. The Plows were breaking up No. 3. Three women were planting Cabbages from Frenchs—finished 3 rows. Before I got there they had planted them at two feet asunder in the rows but I altered it to 3 feet. Sowed nine rows of Carrots here to day 4 pints of seed. The other Women were employed in the New ground at M. Ho.
At Frenchs. Sowing and harrowing in Flax Seed, south side of the Meadow adjoining the Corn fd. One team listing & harrowing for Carrots—3 Plows breaking up No. 5. The other people planting Corn. This was done up to a green Oak about the Middle of the field with the Corn from the Neck (Lees Corn). They then began on the East side of the field and planted with the sort brought from Mr. Custis’s Estate on Pamunky. The Ditchers after breakfast to day began to Work on the line between No. 1 & 2.
At Dogue run—Finished Planting Corn—& Sowing Carrot Seed. Of the latter 15 rows were Sown which must have been greatly too thin. Planted 1½ rows of Cabbages which makes 4 in all planted at this place—No more plants large enough to transplant. About Noon 4 plows began to cross the unoccupied Corner of No. 6 in order to sow it with Oats.
At Muddy hole—One harrow preparing for & putting in Buck Wheat. The rest that were well—were planting Corn in the New ground.
A Mr. Van Praddle, and a Mr. Duplaine and Colo. Gilpin dined here & returned in the Afternoon.
 


Saturday 17th. Thermometer at 64 in the Morning—76 at Noon and 77 at Night. Lowering morning with the Wind at So. Wt. Clear afterwards with the Wind at So. Et. till about 5 Oclk. when their fell a heavy Shower of rain.
Visited all the Plantations and the Brick yard.
At the Ferry—the Plows were at work as yesterday and the women in the New ground. As (besides the three whole rows of Cabbages which were planted yesterday) three rows were begun but not finished with the Cabbage plants taken from F[renc]hs—I directed these rows, & three others making 9 in all (equal to the Number in Carrots) to be planted from the Farmers beds—the Seed from which they came being sent by Mr. Peacy.

   
At Frenchs—Five and half bushels of Flax Seed were sown on the grd. which had been prepared for it in the middle meadow (adjoining the Corn ground). And at the East end of it, to a stake, about half a bush. of a Seed sent to me by the Stage (but when or by whom, it having lain by for sometime is not recollected) was sown; mixed with red clover. This seed was either Orchard or Rye Grass from the appearance of it, but seemed rather large for the former. The other part of the Ground was sown with Clover & Timothy mixed. This ground by frequent harrowings appeared to be got in very good order. After these Seeds were harrowed in, the Harrow was ordered into No. 5 to prepare the grd. that had been plowed there, South side, for Buck Wheat. The ploughs were at Work as usual and the other hands were plantg. Corn. Sowed 3½ pints Carrt. seeds in 8 Rows.
At Dogue Run—Finished Plantg. Corn about 10 oclock, and not yesterday as was expected after which the hands that did it, went to chopping the hoed grd. in the middle meadw. The plows were crossing as yesterday and the other hands at the New grd. at the Mansn. House.
At Muddy hole—the Harrow preparing for and putting in Buck Wheat. The other hands planting Corn &ca. at the New ground.
In the Neck—Six plows and two Harrows were preparing for and putting in Buck Wheat—1 plow laying off for Pea hills—The rest of the hands making these. Yesterday, at this place, next the

(40) rows of Bunch homony beans was planted one row of a small parcel of Pease brought by Majr. G. Washington from Mrs. Dangerfields as a valuable kind. Next to these were two rows more of a sort given to me by Hezekiah Fairfax, said also to be a fine kind and next to these two rows, the Planting of the large, white black eye Pease (early sort) commenced.
Mrs. Morris, Miss Morris and her two Sons (lately arrived from Europe) came here about 11 Oclk. and to Dinner came Mr. Hunter, a Mr. Braithwait, and Mr. McPherson who returned to Alexandria afterwards.

	
   
   Robert Morris, who was still on business in Richmond (see entry for 19 Nov. 1787), had sent his servants and horses to Philadelphia a few weeks earlier to bring his wife, Mary White Morris, to Mount Vernon for a long-planned visit (Robert Morris to GW, 29 April 1788, DLC:GW). Miss Morris is probably the Morrises’ older daughter, Esther (Hetty) Morris (1774–1816), who married James Markham Marshall (1764–1848) of Virginia in 1795, but could be their other daughter, Maria Morris (1779–1852), who married Henry Nixon of Philadelphia in 1802. The two sons, Robert Morris (b. 1769) and Thomas Morris (1771–1849), had been studying in Geneva, Switzerland, 1781–86, and at the University of Leipzig, Germany, 1786–88. Both later became lawyers (MORRIS [2]E. James Ferguson et al., eds. The Papers of Robert Morris, 1781–1784. 9 vols. Pittsburgh, 1973–99., 1:277, n.18; BOOGHERWilliam F. Boogher. Miscellaneous Americana. A Collection of History, Biography and Genealogy. Philadelphia, 1883-1889-1895., 28, n.2, 33, n.3, 37, n.1, 38, n.1; HARTCharles Henry Hart. “Mary White—Mrs. Robert Morris.” Pennsylvania Magazine of History and Biography 2 (1878): 157–84., 168–69).



   
   Mr. McPherson is probably Daniel McPherson or Isaac McPherson, both merchants of Alexandria.



 


Sunday 18th. Thermometer at 68 in the morning—80 at Noon and 70 at Night. Clear and calm in the forenoon. About two, clouds arose, and with thunder & lightning, produced frequent Showers of Rain in the afternoon.
At home all day.
About one ’Oclock, Colo. Andrew Lewis of Bottetourt came in—dined, & returned to Alexandria in the afternoon.
 


Monday 19th. Thermometer at 69 in the Morning—78 at Noon and 77 at Night. Very little Wind all day—what blew was from the So. Wt. Clear till towards evening when it clouded but did not rain here.
Rid to the Ferry & French’s Plantations, & to the Brick yard.
At the Ferry—Two plows were at Work breaking up No. 3—The harrow was preparing No. 7 for the reception of Buck Wheat—Two ferry men were planting Cabbages (of Mr. Peacys kind, as already mentioned) and the other hands were at Wk. in the Newground.
At Frenchs—Four Plows were breaking up No. 5. Two harrows crossing in do. for sowing Buck Wheat—one of them having got

there, about Noon, from Muddy hole; where all the Buck Wheat intended for that place, was put in, and covered. The other hands were planting Corn.
   
 


Tuesday 20th. Thermometer at 67 in the morning—82 at Noon and 80 at Night. Wind at East in the Morning, and very heavy. Clear afterwards with the Wind at So. Wt.
Rid in Company with Mrs. Morris, Mrs. Washington, the two Mr. Morris’s & Colo. Humphreys to my Mill, and returned home thro’ Frenchs & the Ferry Plantations, & by the Brick yard.
Began to Sow Buck Wheat today at the Ferry. Business in other respects at the above places going on as yesterday.
Finished planting Corn in the New ground at the Mansn. House on the No. side of the Road.
Doctr. Craik came here to Breakfast—proceeded on to Portobacco and returned in the afternoon. Mrs. Craik, Mrs. Porter, and Mr. Munsher came here to dinner & returned in the Afternoon.
 


Wednesday 21st. Thermometer at 72 in the Morning—78 at Noon And 70 at Night. Clouds with the Wind pretty fresh from So. W. in the Morning. Easterly afterwards with the Rain in the Afternoon.
Visited all the Plantations, and the Brick yard.

In the Neck. The Plows & harrows were preparing for, and putting in Buck Wheat & the other hands were planting the Early black eye pease.
At Muddy hole—all the hands except those with the Plows and harrows (at French’s) were in the New ground at the Mansion house.
At Dogue run—The Plows having crossed the grd. in No. 6, had returned to No. 7. The harrow was putting in Oats & Barley in the former. The other hands, after transplanting a row & half of Carrots between the Corn rows in No. 5, returned to the New grd. at the Mansn. Ho.
At French’s—Four plows were breaking up the West cut of No. 5 and two harrows were preparing for, & putting in Buck Wheat in the East cut. The other hands were planting Corn in No. 3.
At the Ferry. One harrow was preparing for, and putting in Buck Wheat—two plows were planting Corn—beginning on the South side. The other hands (yesterday afternoon and this Morning) were transplanting Carrots. A quarter part of one row  end, next the sown Carrots, had a little part of the Tap root taken of. The next ¼ to this, had the top Cut off. The other two quarters were planted as they were taken out of the Bed—after doing this they went to the New ground.
In my Botanical garden, I transplanted two roots of the Scarcity plant—but they were so dry & appeared to be so perished, as to leave little hope of their ever vegetating. Also (in the same place) from a Box which came by the Philadelphia Packet I set out a number of cuttings of what I took to be the Lombardy Poplar. These had been so long in moss as to have white sprouts issuing from many of the buds at least two or three Inches long.

   
   
   The Philadelphia packet boat, the sloop Charming Polly captained by John Ellwood (Elwood), Jr., sailed regularly between Alexandria and Philadelphia carrying freight and passengers. GW used Ellwood’s freight service for many years, and Ellwood often did GW the favor of dropping off his goods at the Mount Vernon dock, saving a trip into Alexandria. The Charming Polly apparently stopped at Mount Vernon today on her way upriver; she arrived at Alexandria the next day (Pa. Packet, 13 Mar. and 30 May 1788; GW to Charles Pettit, 2 Oct. 1787, and GW to Clement Biddle, 20 July 1788, DLC:GW).



   
   lombardy poplar: Populus nigra italica. Reportedly introduced by William Hamilton in 1784, it soon became a very common ornamental tree (HEDRICKU. P. Hedrick. A History of Horticulture in America to 1860. New York, 1950., 146). GW may have planted some of these trees as early as 1765. An entry for 1 Jan. 1765 notes the purchase from Bryan Allison of eight poplar trees for more than £2 sterling (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 68). Since the native poplar was abundant, such a price could only have been paid for an exotic such as the Lombardy poplar. GW used Lombardy poplars first along his walks and

later had them planted in hedges on various parts of his farms to act as “live fences” (GW to Anthony Whitting, 18 Nov. 1792, DLC:GW).



 


Thursday 22d. Thermometer at 65 in the Morning—66 at Noon And 62 at Night. A great deal of rain fell in the Course of last Night. Drizling all the Morning and cloudy the remainder of the day, with showers around us, but little rain fell here. Wind at No. West, & towards evening fresh & cool.
Mrs. Morris having (by the Stage of yesterday) received a request from Mr. Morris to proceed to richmond, set off for that place abt. 9 Oclock this Morning, with her two Sons & daughter. Colo. Humphreys & myself accompanied her to Colchester, & returned to dinner. Found Mr. Rozer here, & soon afterwards came in a Mr. Andrews from Peterburgh. The first went after dinner the Other stayed all night.
Began to lay the foundation of my Barn, for the Ferry and French’s Plantations, of Brick.

	
   
   Robert Morris, who found that he could not yet get away from his business in Richmond to return north, was anxious to be reunited with his family “after so (unexpectedly) long absence.” He met them at Bowling Green in Caroline County on 25 May and accompanied them the rest of the way to Richmond (Morris to GW, 18 and 26 May 1788, DLC:GW).



   
   Although GW built his new barn of brick, he did not do it on the recommendation of Arthur Young. “I have seen,” Young wrote in 1791, “very expensive barns in Ireland, which the owners have boasted would confine a mouse;—so much the worse: there cannot be too much air all around: the sides, for this reason, should be neither of brick nor stone. . . . The best barns (for corn) are of boards; and the more air those boards admit, the better will the straw be for the cattle; and the brighter the sample of corn in a ticklish season” (ANNALSArthur Young, ed. Annals of Agriculture & Other Useful Arts. 46 vols. London, 1784–1815., 16:150–51).



 


Friday 23d. Thermometer at 55 in the Morning—65 at Noon And 72 at Night. Clear, with but little wind in the Morning, from No. Wt. Cool.
Visited the Plantations at the Ferry, French’s, and Neck and the Brick yard.
At French’s—Three Ploughs, & two harrows were at work—the first preparing for Pease—the latter for, and putting in Buck Wheat. The other hands planting Corn.
At the Ferry—One harrow preparing for & putting in Buck Wheat—two plows weeding Corn and the other hands at work in the New ground at the Mansn. House.
At Dogue Run, all hands (Plow People as well as others) were planting Corn in the New ground at the Home Ho.—the Plows being stopped by the Rain.

At Muddy hole—except the Plow People, the others were planting Corn at the Mansn. House the doing of which was compleated this Afternoon and all hands went to Hoeing up the Balks between—beginning on the No. side, next the Road.
In the Neck—The Plows began to weed every other Corn Row—turning the furrow from the Corn. Two harrows were at Work, preparg. for, & putting in, Buck Wheat. The other hands were employed in planting the Black-eye Pease.


   
   hoeing up the balks: using the hoe to smooth the unwanted ridges or balks produced during plowing.



 


Saturday 24th. Thermometer at 65 in the Morning—77 at Noon And 76 at Night. Morning clear, with but little wind, & that at West. About One Oclock a cloud, with a pretty heavy shower of rain came up, & Wind at No. Wt. and cool.
Rid to all the Plantations. At the Ferry & Frenchs—same work as yesterday—finished. Planting Corn.
At Dogue run—Four plows began to Weed Corn, and at the same time to prepare the ground for Potatoes. The plowing, this first time—as is the case in the Neck, and at the Ferry, turned the Furrow from the Corn. The other hands were at the New grd.
Muddy hole people employed as yesterday.
In the Neck. One plow (in the Corn) was Stopped, and two single harrows put to work in its place to harrow the grd. which they had gone over, to render it more fit for the reception of Potatoes. The other hands were planting Pease which they would go near to finish to Night.
Mrs. Geo. Washington & Child and Doctr. Lyon came here before breakfast this Morning, from Maryland.


   
   Anna Maria Washington (1788–1814), daughter of George Augustine and Frances Bassett Washington, was born 3 April, apparently at Eltham.



   
   Dr. James Lyons (d. 1830) of Studley, Hanover County, was a friend of the Dandridge and Bassett families. He graduated from the College of William and Mary in 1776 and subsequently studied medicine at the University of Pennsylvania and the University of Edinburgh, graduating from the latter university in 1785 (DANDRIDGE [2]“Letters of John Dandridge to John Hopkins.” William and Mary Quarterly, 1st ser., 20 (1911–12): 149–67., 154; BLANTONWyndham B. Blanton. Medicine in Virginia in the Eighteenth Century. Richmond, 1931., 75, 82, 87).



 


Sunday 25th. Thermometer at 67 in the Morning—70 at Noon and 71 at Night. Clear Morning with the Wind at West. Afterwards at So. Wt. with clouds.
Doctr. Stuart, Mrs. Stuart, and her three oldest daughters and Miss Nancy Stuart came here to dinner and Stayed all Night. Mr. Waltr. Stone came to dinner and went away after it.
 



Monday 26th. Thermometer at 67 in the Morning—70 at Noon and 71 at Night. Heavy showers of rain fell before day and lighter one’s afterwards with the Wind at .
Visited the Plantations at the Ferry, Frenchs and Dogue run.
At the Ferry—the ground being wet, the Women worked in the New ground at the Mansion House. Two plows weeding Corn, and preparing for the reception of Potatoes.
At Frenchs the Plows and Harrows were at Work as before. The other People were planting, and replanting Pumpkins. The Cart as it had been for many days was assisting the Ferry Cart in getting rails to enclose No. 3 at that Plantation.
At Dogue run—Began to Plant Potatoes on the West side of the Corn field. The Plows and harrows were preparing for it. Sowed with Oats the last of the ground between the Corn and Wheat in No. 6.
Added Thos. Davis, Reuben, and Billy to the Brick layers to day, by which means five were thus employed. The necessary attendance was given them.
Also set Gunner to making Bricks, along with Charles Hagan, with attendance also.
 


Tuesday 27th. Thermometer at 68 in the Morning—69 at Noon And  at Night. Clear day, with the Wind at North in the Morning, and very fresh from So. W. all the remaining part of the day.
Rid to all the Plantations.
In the Neck. Two harrows were preparing for, and putting in Buck Wheat. Seven plows and one harrow—Weeding Corn & preparing for the reception of Potats. between the Rows—the other hands replanting of Corn. Finished planting of Pease here yesterday—the last  rows of which, No. side were of the small round Gentleman Pease. The others (except the 3 rows formerly noted—one of Fairfax’s Sort, & two of Mrs. Dangerfields) were of the large and early blackeye. Planted pumpkins between the Pease & Corn.
At Muddy hole, The Plows and Harrow were as usual at Frenchs—all the other hands, with three Women from French’s, were hoeing balks in the New ground. The Irish Potatoes at this place were all up, and few or none missing; but do not look very flourishing. The Artichokes (Jerusalem) on the contrary were very much missing.
At Dogue run—The Plows and Harrows were at Work in the Corn preparing for the reception of Potatoes; but the latter being

employed yesterday to put in the Oats, the Women this forenoon were engaged in Hoeing up the Swamp in the Middle Meadow, till they (that is the harrows) could make way for them again.
At Frenchs—The Plows, Harrows and Cart, at work as on yesterday, the overseer, one woman and a boy were replanting Water Mellons &ca. Three women as before mentioned were in the N. Ground.
Set the Ditchers yesterday to levelling the dirt which remained by the sunk fence in front of the Mansion House.
Doctr. Stuart and family went away after breakfast.
 


Wednesday 28th. Thermometer at 60 in the Morning—70 at Noon and 68 at Night. In the Morning the Wind was at North, but it soon shifted to So. Wt. and blew very fresh, with clouds, and sprinklings of Rain. In the afternoon it shifted to No. Wt.
Rid to the Ferry, Frenchs & Dogue run Plantations, and to the Brick yard.
At the Ferry—Finshed this Morning replanting of Corn and began on the South Side of the field to plt. Potatoes between the Corn Rows. The Plows and harrows were at the same work, and for the same purposes as yesterday—a light harrow drawn by the two mules from Muddy hole was set to work (in addition) to day, to harrow after the Plows for Potatoes.
At Frenchs—Finished Sowing the Buck Wheat but not harrowing it in. Nor will the ground (at least part of it) be well prepared having got too hard for the harrows to penetrate deep enough to stir up a sufficient depth of Earth. This circumstance & many others, which from time to time have occurred has convinced me that on putting in all Sprg. Crops (as the Season produces heavy & frequent rains, & the ground apt to bake) it would be best to plow harrow and sow in such squares as are proportioned to the size of the farms, & strength of the teams than to break the whole up first; unless repeated plowings is intended and can be given. The Plows finished breaking up the West pt. of field No. 5 at this place and were ordered into the Corn field to weed, and prepare that for Potatoes. Replanting Corn here (3 hands at the New grd.) and rolling the Oats & grass in the lower Meadow.
At Dogue run—The Plows and Harrows were (as yesterday) weeding Corn, & preparing for the Planting of Potatoes—The other hands planting them, and when the Plows were overtaken replanted Corn.
Began, yesterday, with the Carpenters and Cowpers to cut grass & make Hay and with Thomas Green & Mahony to frame the

lower floor of the Barn which is about. This day, after manuring in the same proportion which had been done for the Plants of Scarcity and for Carrots—I planted, adjoining the latter, 14 rows (the same as had been done of the other two) of Irish Potatoes, red sort, and whole—3 feet a part, & the sets 9 Inches asunder. And below these again in rows 3 feet a part I sowed 5 of lucern.


   
   Thomas Mahony, a house carpenter and joiner who had worked at Mount Vernon from 1 Aug. 1786 to 1 Aug. 1787, was again employed by GW on 15 April 1788 and continued to work for him until the spring of 1792. Mahony received £24 a year plus board and other amenities for his services (articles of agreement between GW and Mahony, 1 Aug. 1786, 15 April 1788, and 7 May 1789, DLC:GW; LEDGER BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., 236, 271, 331).



 


Thursday 29th. Thermometer at 56 in the Morning—56 at Noon And 66 at Night. Clear All day, and cool in the forenoon. Wind being fresh from the No. Wt.
Visited all the Plantations.
In the Neck—All the Plows and Harrows were at Work in the Corn—Weeding the same and preparing the intervals between the Rows for the reception of Potatoes in drills. Began yesterday afternoon to plant the latter, having finished replanting Corn, and Pumpkins. Examined the Oats here, growing from Spotswood’s Seed, which are very fine. The Wheat in No. 7 is thin, in places None, having been injured both by the Frosts of Winter and the rains of this Spring. The Barley is but indifferent being in places low, thin, and yellow at bottom.
At Muddy hole—Except the Plow people at French’s—all hands were at Work in the New ground.
At Dogue run—The Plows and Harrows were weeding Corn and preparing for the reception of Potatoes. The other hands, when the plows were overtaken by the latter work, were replanting of Corn.
At French’s—The Plows were weeding Corn. The Harrows after breakfast, began to cross the plowing for Pease, in order to prepare the grd. for the reception of them. The Roller had finished rolling the Oats in the lower Meadow and returned to the Carting of Rails at French’s. The other hands were replanting of Corn.
At the Ferry. The Plows and a single harrow, drawn by the Mules were weeding Corn and preparing for Potatoes. The double harrows were putting in Buck Wheat wch. would be compleated tomorrow. The other hands were planting Potatoes.
In the Afternoon, a Mr. Walke and a Mr. Woodville came in and stayed all Night.



   
   Anthony Walke III of Fairfield, Princess Anne County, and John Woodville (1763–1834), of Spotsylvania County, were returning to their homes from Philadelphia where they had been recently ordained priests of the Protestant Episcopal Church. Walke was inducted 3 July 1788 as rector of Lynnhaven Parish, Princess Anne County, a position that he held until 1800 (KELLAMSadie Scott Kellam and V. Hope Kellam. Old Houses in Princess Anne, Virginia. Portsmouth, Va., 1931., 176–78). Woodville, who had come to Virginia from England during the previous year and had lived with a Spotsylvania County family as a tutor, was appointed head of the Fredericksburg Academy in 1791. He became rector of St. George’s Parish, Spotsylvania County, in 1792 and a year or two later moved to the rectorship of St. Mark’s Parish, Culpeper County, where he remained until his death (SLAUGHTER [2]Philip Slaughter. A History of St. Mark’s Parish, Culpeper County, Virginia, with Notes of Old Churches and Old Families, and Illustrations of the Manners and Customs of the Olden Time. Baltimore, 1877., 59–61, 192–93).



 


Friday 30th. Thermometer at 56 in the Morning—66 at Noon and 64 at Night. Morng. clear, wind at So. Wt. all the forenoon & briskly from the So. Et. in the Afternoon with clouds and appearances of Rain. A good deal of which fell in the night.
Visited the Plantations at the Ferry—French’s & Dogue Run.
At the first, finished sowing Buck Wheat. In every other respect the work was the same as yesterday.
At French’s—It was precisely the same as it was yesterday at this place. And the same likewise at Dogue run.
Began to cut such parts of the Clover in No. 1 at Frenchs, as Stood sufficiently thick, having cut the blew grass on the sides of the lower meadow at this place.
Having worked up the Bricks of the first Kiln—the Brick layers went to get & lay in a stock of Sand—but the second load of Corn from York River arriving the Boat would be occupied in landing of it to morrow.
Mr. Ludwell Lee & his Lady came here this afternoon and stayed the N.
 


Saturday 31st. Thermometer at 60 in the Morning— at Noon And  at Night. A good deal of Rain fell in the Night. The Morning very cloudy with the Wind at So. Et. and towards 10 Oclock pretty smart Showers. The ground being wet, I transplanted the remains of my plants of the Scarcity Root (to make good the dificiency of the last transplanting) except some of the smallest of them which were intended not to be removed, but by remaining to prove the efficacy of both modes.
After an early dinner, in company with Colo. Humphreys, I set out for a meeting of the Directors of the Potomack Company to be held at the Falls of Shenandoah on Monday next. Reached Mr. Fairfax’s about an hour by Sun, who with his lady were at Alexandria; but a cloud which threatend rain induced us notwithstanding to remain there all night.
